DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on August 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	The applicant has stated claims 1-3 and 5-11 are drawn to the elected species and claims 4 and 12-18 should be withdrawn. The applicant also stated claims 6 and 7 are generic. The examiner respectfully disagrees. 
The subject matter of claims 6 and 7 refers to the first radial dimension being compared to the second radial dimension and a third radial dimension respectively, and paragraph 26 only describes those features in association with the embodiments of Figures 1A-1C. The specification does not associate the described sizes with the other embodiments. Since the elected species includes the features, the claims will be examined. 
	Regarding claim 5, the examiner respectfully disagrees that the elected Species includes the features of claim 5. The claim refers to the second radial dimension as being “uniform”, however, Figures 1A-1C all show the release section (which has the 
	Accordingly, claims 1-3 and 6-11 will be examined herein. Claims 2-5 and 12-18 are withdrawn as being drawn to a non-elected species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted April 27, 2020 and September 13, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claims 1-3 and 6-11 are objected to because of the following informalities:  
Claim 1, line 5 recites “an radial direction” and the word “an” should be changed to “a” to be grammatically correct.
Claims 2, 3, and 6-11 are objected to for depending from an objected claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW M516104 to Wu (a machine translation will be referred to herein).
In Reference to Claim 1#
Wu teaches:
	A centrifugal heat dissipation fan, comprising: 
a housing (4), having at least one inlet (410) and at least one outlet (42); and 
an impeller (3), disposed in the housing, rotating about an axis (rotational axis X, see Figure 4), the at least one inlet located in an axial direction of the axis and corresponding to the impeller, the at least one outlet located in an radial direction (not numbered, perpendicular to the rotational axis) relative to the axis, the at least one inlet divided into a compression section (4111, see annotated portion of Figure 4 below) and a release section (4112, 4113, see annotated portion of Figure 4 below) in a rotation .

    PNG
    media_image1.png
    630
    935
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    857
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TW M516104 to Wu as applied to claim 1 above, and further in view of case law.
In Reference to Claim 6
Wu teaches:
	The centrifugal heat dissipation fan of claim 1, wherein the second radial dimension is greater than the first radial dimension. 
Wu fails to teach:

The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a prior art process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
In the instant application, Wu teaches the centrifugal heat dissipation fan having the housing with an inlet, wherein the inlet has a release section with a second radial dimension is greater than 1.0 times the first radial dimension of a compression section of the inlet. The release section (4112, 4113) is centered on point P2 which is closer to the outlet than the compression section (4111) centered on point P1 (see Figure 6). Thus the release section portion of the inlet gradually extends from compression section and increases to an unknown distance. Wu teaches the result of the enlarged inlet section near the outlet (the release section) is a reduced path for the air to exit the fan and therefore reduces pressure and noise (paragraph 36).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal heat dissipation fan of Wu by sizing the second radial dimension to be 1.2 to 1.5 times greater than the first 
In Reference to Claim 7
Wu teaches:
	The centrifugal heat dissipation fan of claim 1, wherein the blades of the impeller have a third radial dimension relative to the axis, and the first radial dimension is less than the third radial dimension. Figure 4 shows the blades extending beyond the edge of the compression section of the inlet.
Wu fails to teach:
	The first radial dimension is 70% to 85% of the third radial dimension. Wu is silent regarding how much smaller the first radial dimension is than the third radial dimension.
The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a prior art process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
In the instant application, Wu teaches the centrifugal heat dissipation fan comprising an inlet having a compression section with a first radial dimension and blades with a third radial dimension, wherein the first radial dimension is smaller than 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal heat dissipation fan of Wu by sizing the impeller such that the first radial dimension is 70% to 85% of the third radial dimension in view of case law for the purpose of optimizing the amount of air passing through the fan.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TW M516104 to Wu as applied to claim 1 above, and further in view of US 7,887,290 to Chen.
In Reference to Claim 8
Wu teaches:
	The centrifugal heat dissipation fan of claim 1, wherein the impeller rotates and causes a working fluid (air) to flow into the housing through the at least one inlet and flow out of the housing through the at least one outlet. 
Wu fails to teach:
	At least portions of the release section expose ends of the blades when the blades of the impeller pass through the release section, so that a portion of the working fluid flowing into the housing from the at least portions is not in contact with the blades of the impeller.
Chen teaches:


    PNG
    media_image3.png
    582
    685
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal heat dissipation fan of Wu by sizing the inlet such that it has at least a portion of the inlet exposes ends of the blades when the blades pass through the inlet as taught by Chen as both references are directed to centrifugal fans in casings having inlets, and for the purpose of obtaining the desired air pressure by having the desired inlet shape.
	The portion of the inlet which exposes the blades is adjacent the outlet of the housing (see Figure 3C). The release section of Wu is the portion of the inlet adjacent the outlet. Therefore, when modifying Wu with the teachings of Chen, the release section would be resized to create the portion which exposes the blades, such as by . 

Allowable Subject Matter
Claims 2, 3, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach the flow velocity of the working fluid reaches a maximum value in the release section or where the second radial dimension reaches the maximum value as recited in claims 2 and 3 respectively. Wu is silent regarding the velocity of working fluid. 
	The prior art of record fails to teach a tongue portion corresponds with the starting point of the compression section as recited in claims 9 and 10. Wu teaches a tongue portion (portion of housing 4 on the lower-middle section of Figure 3 that extends away from the outer wall into the chamber with the impeller), but does not associate the tongue portion with the starting point of the compression section or teach a central angle with the respective claimed ranges. 
	The prior art of record fails to teach the starting point of the release section is at a position obtained through rotation by +/- 20 degrees about the axis relative to a radial . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,206,813 to Lin teaches a centrifugal fan comprising a housing with an inlet having a compression section and a release section. US 2009/0324403 to Zheng teaches a centrifugal fan comprising a housing with an inlet having a compression section and a release section. US 6,884,033 to Liao teaches a centrifugal fan comprising a housing with an inlet having a compression section and a release section. US 8,360,718 to Dybenko et al teaches a centrifugal fan comprising a housing with an inlet having a compression section and a release section. US 2006/0292020 to Hwang et al teaches a centrifugal fan comprising an irregular shaped inlet. US 6,637,501 to Lin et al teaches a centrifugal fan comprising a housing with an inlet having a compression section and a release section. US 7,338,256 to Kuo et al teaches a centrifugal fan comprising a housing with an inlet having a compression section and a release section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745